NO. 07-08-0035-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL E

                                         JULY 31, 2008
                                ______________________________


                                           BRANDON LEWIS,

                                                                               Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

               FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 2006-412,546; HON. JIM BOB DARNELL, PRESIDING
                           _______________________________

                                        Memorandum Opinion
                                 _______________________________

Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

        Brandon Lewis appeals from his conviction of four counts of aggravated sexual

assault. He entered open pleas of guilty and, after a trial on punishment, was sentenced

to ten years confinement on each count.




          1 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent. T E X . G O V ’T
C OD E A N N . §75.002(a)(1) (Vernon Supp. 2008).
         Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders2 brief, wherein he certifies that, after diligently searching the record, he concluded

that appellant’s appeal is without merit. Along with his brief, he has filed a copy of a letter

sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response pro se. By letter dated June 27, 2008, this court also

notified appellant of his right to file his own response by July 28, 2008, if he wished to do

so. To date, no response or request for extension of time to file a response has been

received.

         In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas for appeal including jurisdictional defects, the voluntariness of

appellant’s plea, the evidence to support the guilty pleas, and error with respect to

punishment. Upon his final analysis, counsel determined that no reversible error existed.3

Thereafter, we conducted our own review of the record to assess the accuracy of appellate

counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded the same.

         Accordingly, the motion to withdraw is granted and the judgments are affirmed.4



                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.

         2
             See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

         3
          Appellant was not adm onished by the trial court that he would have to com ply with the sex offender
registration requirem ents. Appellate counsel concluded that the error was not reversible due to art. 26.13(h)
of the Code of Crim inal Procedure which provides that the failure to do so is not a ground for the defendant
to set aside the conviction, sentence, or plea. T EX . C OD E C R IM . P R O C . A N N . art. 26.13(h) (Vernon Supp. 2007).

         4
             Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                            2